STATEOFNEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARYOFSTATE Certified Copy March 7, 2013 JobNumber: C20130307-1576 ReferenceNumber: 00003838031-56 Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State’s Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20060547680-48 Articles of Incorporation 2 Pages/1 Copies 20110332560-53 20130137834-62 Amended & Restated Articles Amendment 5 Pages/1 Copies 1 Pages/1 Copies Certified By: Christine Rakow Certificate Number: C20130307-1576 You may verify this certificate online at http://www.nvsos.gov/ Respectfully, ROSS MILLER Secretary of State Commercial Recording Division 202 N. Carson Street Carson City, Nevada 89701-4069 Telephone (775) 684-5708 Fax (775) 684-7138 1 DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4599 (775) 684 5708 Website: www.nvsos.gov Filed in the office of Dean Heller Secretarv of State State of Nevada Document Number 20060547680-48 ARTICLES OF INCORPORATION (PURSUANT TO NRS 78) Filing Date and Time 08/25/2006 8:37AM Entity Number E0640692006-5 Important: Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name Of Corporation: Rohat Resources, Inc. 2.Resident Agent National Corporate Research, Ltd. Name and Street Address: Name Must be a 202 South Minnesota Street Carson City Nevada nevada address where Street Address City State Zip Code process may be served) Optional Mailing Address City State Zip Code 3. Shares: (Number of Shares Number of Shares Common Preferred Number of shares Corporation with par value: 10,000,000 Per value.$ without par value n/a authorized to issue) 4 Names & Addresses 1. Delara Hussaini of Board of Name Directors/ Trustees: 2025 Graveley st.
